Exhibit 10.7

 

AGREEMENT CONCERNING SEVERANCE COMPENSATION AND
BENEFITS UPON A CHANGE OF CONTROL

 

THIS AGREEMENT is made and entered into effective as of the 29th day of August,
2008 by and between First Century Bank, a Georgia corporation (the “Company”),
and Chris England (the “Employee”).

 

W I T N E S S E T H:

 

WHEREAS, the Employee has been an employee of the Company since April 30, 2008;

 

WHEREAS, the Employee desires to enter into an agreement with the Company  which
includes certain compensation and benefits in the event of a change of control
of the Company or in the event that the Company is acquired;

 

WHEREAS, the Company desires to provide compensation and benefits in the event
of a change of control in consideration of certain promises from the Employee;

 

WHEREAS, the Employee and Company acknowledge that this Agreement and the
benefits described herein are valuable consideration.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                                       Employment.  The Company employs the
Employee, pursuant to the terms and conditions of an offer letter dated April 4,
2008 (“Offer Letter”).  The Employee’s employment by the Company began April 30,
2008. Pursuant to the Offer Letter, the Company and the Employee have agreed
that the Employee shall be paid an annual base salary, (as may be adjusted from
time to time, the “Base Salary”) and certain other benefits.

 

2.                                       Term of Agreement.  This Agreement
commenced as of the effective date of this agreement and shall continue in force
and effect for a period of not less than eighteen (18) months after a separation
of employment occurs.

 

3.                                       Change of Control.  The Company and the
Employee agree that the compensation and benefits to be provided to the Employee
under Section 4 of this Agreement shall be payable to the Employee if the
following event in section (a) occurs:

 

(a)                                  Upon a Change of Control, which means the
exercise of power, directly or indirectly, to direct management or policies of
the Company by any person, firm, corporation or other business entity or
investor that does not own or control 25% of the common stock or other voting
securities of the Company as of the date of this Agreement (each, a “Successor
Entity”), or the acquisition by any Successor Entity of 25% or more of

 

2

--------------------------------------------------------------------------------


 

any class of voting securities.  A Change of Control is not deemed to occur with
any organization affiliated with William Blanton, First Covenant Bank, or First
Century Bank.

 

(b)                                 As used in this Agreement, the event
described in Section 3(a) is a “Change of Control Event.”

 

4.                                       Compensation and Benefits.    If the
Change of Control Event described in Section 3 of this Agreement occurs, the
Employee shall be entitled to receive a specific payment described herein.  As
used in this Agreement, “Change of Control Payment” means an amount equal to two
(2) times the Employee’s Base Salary in effect as of the date of such Change of
Control Event.  This payment shall be payable by the Company or any Successor
Entity  within thirty (30) days after the effective date of any Change of
Control Event (the “Change of Control Payment”).

 

5.                                       Noninterference and Nondisclosure.

 

5.1.                              For purposes of this Agreement, the following
definitions shall apply:

 

(a)              “Trade Secrets” means all information from which the Employer,
or any person or company that does business with the Employer, derives actual or
potential economic value from its not being known by those who can obtain
economic value from its disclosure or use and it not being readily ascertainable
by proper means.  Employee agrees that Trade Secrets of the Employer include,
but are not limited to, technical and non-technical data, formulas, patterns,
circuitry, software, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product plans,
distribution lists or lists of actual or potential suppliers, advertisers,
contractors, consultants or customers or other Employer information that is the
subject of reasonable efforts under the circumstances to maintain secrecy. 
Without limiting the foregoing, Trade Secret means any item of confidential
information that constitutes a “trade secret(s)” under applicable common law or
statutory law.

 

(b)            “Confidential Information” means information of the Employer, or
of any person or company that does business with the Employer, which is not
generally known by others and is commercially valuable, but does not constitute
a Trade Secret.  Employee agrees that Confidential Information of the Employer
includes, but is not limited to, oral and written information about the
financial affairs of the Employer, financing methods, accounting, marketing and
personnel records, current or potential customers lists, business plans and
strategies, profit and performance reports, training manuals, product
developments, discoveries, ideas, concepts designs, improvements, processes and
any other information that is treated by the Employer as being confidential or
is labeled as “confidential” or to similar effect.  Confidential Information
also includes any information described as proprietary or designated as
confidential information, whether or not owned or developed by Employer.

 

5.2.                              Agreement Not to Use, Disclose or Compete.  As
an Employee for the Employer, Employee will be in frequent direct and indirect
contact with customers of the Employer and, in consideration for signing this
Agreement, Employee will be presented with, gain access to, and may participate
in the development of both Trade Secrets and Confidential Information.  The
Employee recognizes and acknowledges that the Trade Secrets and Confidential
Information constitute

 

3

--------------------------------------------------------------------------------


 

valuable, special and unique assets of the Employer and use or/and disclosure
thereof contrary to the terms of this Agreement would cause substantial loss of
competitive advantage and other serious injury to the Employer.  The Employee
further acknowledges that knowledge of Trade Secrets and Confidential
Information Employee is presented with, has access to and may participate in
developing with the Employer may be inevitably disclosed by Employee if he
obtains a position with a competitor that is similar or related to the position
Employee previously held with the Employer.  Under such circumstances it would
be extremely difficult for him not to disclose, rely on or use the Employer’s
Trade Secrets and Confidential Information, and Employee could not be depended
upon to voluntarily avoid this, thereby causing a threat of substantial and
irreparable harm to the Employer.  Therefore, in order to protect the Trade
Secret and Confidential Information that Employee will be presented with, gain
access to and participate in the development of, Employee covenants and agrees
to the following restrictions:

 

(a)               Employee agrees that Employee shall hold all Trade Secrets in
strictest confidence, shall not use or disclose such Trade Secrets at any time
or for any purpose except in the performance of Employee’s designated duties for
the Employer, shall diligently protect any and all Trade Secrets against loss by
inadvertent or unauthorized disclosure, use or misappropriation, and shall
comply with all regulations established by the Employer for the purpose of
protecting such information.  The foregoing provision will not apply to
information that ceases to be a Trade Secret, unless such information has ceased
to be a Trade Secret due to Employee’s breach or default of this Agreement.

 

(b)              Employee agrees that during Employee’s engagement with the
Employer and thereafter, Employee shall hold all Confidential Information in
strictest confidence, shall not use or disclose such Confidential Information
except in the performance of Employee’s designated duties for the Employer,
shall diligently protect any and all Confidential Information against loss by
inadvertent or unauthorized disclosure, use or misappropriation, and shall
comply with regulations established by the Employer for the purpose of
protecting such information.

 

(c)               Employee agrees that all records, notes, files, memoranda,
reports, printouts, drawings, plans, sketches, documents, equipment, apparatus
and like items relating to the business of the Employer or containing any
Confidential Information or Trade Secrets will be and remain the sole and
exclusive property of the Employer.  At any time upon request from the Employer,
Employee shall promptly deliver to the Employer the originals and all copies of
any such items that are in Employee’s possession, custody or control.

 

(d)              Employee agrees that all inventions, original works of
authorship, developments, concepts, know-how, discoveries, improvements, trade
secrets, secret processes, patents, patent applications, service marks,
trademarks, trademark applications, copyright and copyright registrations,
whether or not patentable or registerable under copyright, trademark or other
similar laws, made by Recipient, in whole or in part, or conceived by Recipient
alone or with others, that relate to the business, operations, activities,
research, investigation or obligations of the Employer (collectively, the
“Works”) are the property of the Employer and all right, title, interest and
ownership in all such Works, including but not limited to copyrights,
trademarks, patents, trade secret rights, trade names, and know-how and the
rights to secure any renewals, reissues, and extensions thereof, will vest in
the Employer.  The Works will be deemed to be “works made for

 

4

--------------------------------------------------------------------------------


 

hire” under United States copyright law (17 U.S.C.  Section 101 et seq.) and
made in the course of this Agreement.  To the extent that the Works may not, by
operation of law, vest in the Employer or may not be considered to be works made
for hire, all right, title and interest therein are hereby irrevocably assigned
to the Employer.  Employee understands that the Employer may register the
copyright, trademark, patent and other rights in the Works in the Employer’s
name.  Employee hereby agrees to sign such applications, documents, assignment
forms and other papers as the Employer requests from time to time to further
confirm this assignment and Employee agrees to give the Employer and any person
designated by the Employer any reasonable assistance required to perfect and
enforce the rights defined in this Section.  Employee further understands that
the Employer has full, complete and exclusive ownership of the Works (the
“Intellectual Property”).  Employee agrees not to use the Intellectual Property
for the benefit of anyone other than the Employer without the Employer’s prior
written permission.

 

5.3.  Agreement Not to Solicit.  Employee agrees that during the period of
Employee’s engagement with the Employer, Employee will devote Employee’s best
efforts to Employee’s work for the Employer.  In order to protect the Trade
Secret and Confidential Information that Employee will be presented with, gain
access to and participate in the development of, Employee covenants and agrees
that during the period of Employee’s engagement with the Employer and for a
period of eighteen (18) months thereafter, Employee will not:

 

(a) solicit, recruit, or induce to leave, directly or indirectly, for Employee’s
own account or for any other business, any of the Employer’s employees with whom
Employee had contact while working for the Employer during any part of the year
immediately preceding the termination of Employee’s engagement;

 

(b) solicit, recruit, or induce for Employee’s own account or for any other
business any of the Employer’s clients or customers with whom Employee had
contact while working for the Employer during any part of the year immediately
preceding the termination of Employee’s engagement; or

 

(c) make false, misleading or disparaging statements about the Employer,
including its products, services, management, employees, and customers.

 

6.                                       Arbitration.  The parties agree, except
as otherwise provided herein, that any and all disputes that they have with one
another which arise out of the Employee’s employment or under the terms of this
Agreement shall be resolved through final and binding arbitration by a single
arbitrator, as specified herein.  This shall include, without limitation,
disputes relating to this Agreement, the Employee’s employment by the Company or
the termination thereof, claims for breach of contract or breach of the covenant
of good faith and fair dealing, and any claims of discrimination or other claims
under any federal, state or local law or regulation now in existence or
hereinafter enacted and as amended from time to time concerning in any way the
subject of the Employee’s employment with the Company or its termination.  The
only claims not covered by this Section 6 are claims for benefits under the
workers’ compensation laws or claims for unemployment insurance benefits, which
will be resolved pursuant to those laws.  Binding arbitration will be conducted
in Atlanta, Georgia, in accordance with the applicable rules and regulations of
the American Arbitration Association for the resolution of commercial disputes.

 

5

--------------------------------------------------------------------------------


 

The Employee and the Company understand and agree that the arbitration shall be
instead of any civil litigation and that the arbitrator’s decision shall be
final and binding to the fullest extent permitted by law and enforceable by any
court having jurisdiction thereof.

 

7.                                       Modification.  No modification,
amendment, or alteration of any provision of this Agreement shall be effective
unless contained in a written agreement signed by the parties hereto, and then
such modification, amendment, or alteration shall be effective only in the
specific instances and for the specific purposes for which given.

 

8.                                       Successors and Assigns.  This Agreement
shall bind and inure to the benefit of the parties and their respective
successors and permitted assigns.  Upon prior notice to the Employee, the
Company may assign this Agreement to a wholly-owned subsidiary, “spin-off”
Company, or other entity affiliated with the Company, or to any Successor
Entity.  The Employee shall not assign his rights or obligations hereunder to
any person or entity without the prior written consent of the Company.

 

9.                                       No Waiver.  No delay or failure on the
part of the Company in the exercise of any right, power, or privilege under this
Agreement shall impair any such right, power, or privilege or be construed as a
waiver of any default or any acquiescence therein.  No waiver shall be valid
against the Company unless made in writing and signed by it, and then only to
the extent expressly specified therein.

 

10.                                 Notices.  All notices required to be in
writing shall be personally delivered or sent by first-class, registered, or
certified mail, postage prepaid, and addressed as follows:

 

If to the Company:

 

William Blanton/CEO

First Century Bank

807 Dorsey Street

Gainesville, GA 30501

 

If to the Employee:

 

Chris England

5506 Stone Trace

Gainesville, GA  30504

 

Either party may change its address for notice purposes by prior written notice
to the other party as specified herein.

 

11.                                 Governing Law.  Except as preempted by
federal law, this Agreement shall be governed by and interpreted in accordance
with the laws of the State of Georgia without reference to its conflict of law
provisions.

 

6

--------------------------------------------------------------------------------


 

12.                                 Counterparts.  Any number of counterparts of
this Agreement may be signed and delivered, each of which shall be considered an
original and all of which, together shall constitute one and the same
instrument.

 

13.                                 Severability.  The provisions of this
Agreement shall be deemed severable, and the invalidity or unenforceability of
any provision (or part thereof) of this Agreement shall in no way affect the
validity or enforceability of any other provisions (or remaining part thereof).
If any part of any covenant or provision contained in this Agreement is
determined by a court of competent jurisdiction, or by any arbitrator to which a
dispute is submitted, to be invalid, illegal or incapable of being enforced,
then the court or arbitrator so deciding shall interpret such provisions in a
manner so as to enforce them to the fullest extent of the law.

 

14.                                 Entire Agreement.  This Agreement with
attachments constitutes the entire understanding of the parties with respect to
the subject matter hereof.  This Agreement supersedes any and all other
understandings and agreements, either oral or in writing, between the parties
hereto with respect to the subject matter hereof and constitutes the sole and
only agreement between the parties with respect to said subject matter.  Each
party to this Agreement acknowledges that no representations, inducements,
promises or agreements, oral or otherwise, have been made by any party or by
anyone acting on behalf of any party, which are not embodied herein, and that no
agreement, statement or promise not contained in this Agreement shall be valid
or binding or of any force or effect.

 

15.                                 Duplication.  If a benefit promised herein
is otherwise provided by the terms of a plan or policy sponsored by the Company
on account of the same event giving rise to the benefit under this Agreement,
nothing herein shall be construed to entitle the Employee to duplicate benefits;
however, if the terms of this Agreement provide for an enhanced benefit, the
Employee shall be entitled to the incremental benefit provided hereunder whether
under the plan or policy or by direct payments from the Company.

 

16.                                 Withholding.  All payments made hereunder
shall be less taxes and applicable withholdings.

 

17.                                 Headings.  The headings contained in this
Agreement are for reference purposes and shall not be deemed as an
interpretation of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

 

FIRST CENTURY BANK

 

EMPLOYEE

 

 

 

By:

William R. Blanton

 

/s/ Chris England

 

Chief Executive Officer

 

Chris England

 

7

--------------------------------------------------------------------------------